MEMORANDUM OF DECISION.
James W. Tuckett appeals from a judgment of the Superior Court (York County) entered on a jury verdict convicting him of unlawful sexual contact, 17-A M.R.S.A. § 255(1)(C) (Supp.1985-1986). Without any record, we cannot review his challenge of the voir dire of prospective jurors. See State v. Dionne, 505 A.2d 1321, 1325 (Me.1986). We also reject his contention that one part of the trial court’s instruction on sexual contact constituted obvious error. On the whole instruction the error, if any, was not obviously and highly prejudicial, indeed not prejudicial at all, because the court thereafter clearly and correctly defined the term. See State v. True, 438 A.2d 460, 467-68 (Me.1981). Finally, viewing the evidence in the light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the offense of unlawful sexual contact. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.